Citation Nr: 0022928	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.  The veteran died in May 1962.  The appellant 
is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim for service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  The appellant did not file a notice of disagreement with 
a March 1963 rating decision that denied service connection 
for the cause of the veteran's death.

2.  The evidence submitted since the March 1963 rating 
decision is cumulative and redundant of the evidence 
available prior to that decision.



CONCLUSIONS OF LAW

1.  The March 1963 rating decision denying service connection 
for the cause of the veteran's death is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the March 1963 rating decision is 
not new and material to the appellant's claim for service 
connection for the cause of the veteran's death.  The appeal 
to reopen the claim is denied.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the widow of the veteran.  She remarried 
after the veteran's death, but later divorced, and has not 
remarried since.  The appellant essentially contends that 
heart disorders that were the cause of the veteran's death 
were aggravated during his military service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312 (1999).

In a March 1963 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  A rating decision becomes a final decision 
when a claimant does not file a notice of disagreement with 
that decision within one year after the decision is issued.  
See 38 U.S.C.A. § 7105 (West 1991).  The appellant did not 
file a notice of disagreement with the March 1963 rating 
decision, and the decision became final.

In July 1998, the appellant requested to reopen a claim for 
service connection for the cause of the veteran's death.  A 
final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1999).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The March 1963 rating decision is the only final 
decision that has been made on the issue of service 
connection for the cause of the veteran's death.  Therefore, 
the Board will address the appellant's request to reopen the 
claim based on whether new and material evidence has been 
submitted since March 1963.

The evidence that was associated with the claims file prior 
to the March 1963 rating decision includes medical records 
from service, VA, and private facilities, other service 
records, and statements from the veteran and the veteran's 
brother.  On the report of a September 1942 examination of 
the veteran for entrance into service, it was indicated that 
the veteran's physical disorders prior to service were 
"heart trouble" and a left elbow disability, reducing that 
joint to "about half use."  The examination and induction 
report indicated that the veteran was qualified for limited 
duty only.  The report indicated that derangement of the left 
elbow was the reason that the veteran was only qualified for 
limited duty.  The report of an examination of the veteran 
during service indicated that the veteran had limitation of 
motion of the left elbow, and "mitral systole."  In 
September 1943, the veteran was discharged due to disability.  
The certificate of disability for discharge, prepared in 
September 1943, stated that the veteran was incapacitated for 
service because of limitation of motion and strength in his 
left elbow, which was attributed to injury in a motor vehicle 
accident prior to service, in 1939.  A September 1943 x-ray 
of the veteran's chest revealed "a marked prominence in the 
region of the pulmonic conus, the appearance suggesting a 
mitral lesion."  Otherwise, the x-ray showed the veteran's 
heart to be "normal in size and position."  The September 
1943 certificate of disability for discharge noted the chest 
x-ray results, but did not indicate that a heart condition 
was a reason for the veteran's disability discharge from 
service.

A VA record dated in 1944 indicated that the veteran was an 
inpatient at a VA hospital from November 1943 to January 
1944.  In July 1948, the veteran filed a claim for VA 
disability compensation for rheumatic fever, reportedly 
incurred in about May or June 1943.  The veteran reported 
that when he reported to sick call during service, he was 
given a double dose of castor oil "as punishment," and was 
threatened with further punishment (being made to work on a 
rock pile) if he returned to sick call.  He reported that he 
was later treated in a VA hospital, in 1943 and in 1948.  A 
VA record dated in 1948 indicated that the veteran had 
received inpatient treatment in a VA hospital from July 1948 
to September 1948, with diagnoses of recurrent rheumatic 
fever; rheumatic heart disease with mitral stenosis and 
insufficiency; and possible subacute bacterial endocarditis.  
In October 1948, the RO denied the veteran's claim for 
service connection for a left elbow deformity, and for 
rheumatic fever and rheumatic heart disease.  The RO found 
that those conditions were not incurred or aggravated during 
the veteran's service.

The veteran died in May 1962.  An autopsy was performed.  The 
autopsy report indicates that the veteran was admitted to the 
hospital with severe congestive heart failure and rheumatic 
heart disease.  The veteran reportedly went into ventricular 
fibrillation after he was admitted to the hospital.  
Resuscitation was attempted, but was not sustained, and the 
veteran died the day after he was admitted to the hospital.  
The autopsy report indicates that the veteran's heart was 
greatly enlarged, and had a congenital atrial septal defect.  
The certificate of death reports the cause of the veteran's 
death as ventricular fibrillation, due to severe congestive 
heart failure, due to congenital heart disease-atrial septal 
defect.

In October 1962, the veteran's brother, Mr. M. W. W., wrote 
that the veteran had had no previous known heart trouble when 
he entered the service in 1942.  Mr. W. wrote that the 
veteran began having trouble, and became very ill, a few 
months after he entered service.  Mr. W. wrote that the 
veteran reported to sick call repeatedly.  Because the cause 
of the veteran's illness was not readily visible, however, he 
was thought to be a "goof-off," and the medic only gave him 
double doses of castor oil, without ever examining him 
closely enough to discover his serious heart disorder.  Mr. 
W. reported that the veteran was very sick when he was 
discharged from service.  Mr. W. wrote that he saw the 
veteran in October or November 1943, and the veteran was in 
terrible condition.  Mr. W. reported that he took the veteran 
to a doctor, who diagnosed rheumatic fever, affecting the 
heart muscles, and a defective heart valve.  Mr. W. indicated 
that they took the veteran to the Bay Pines VA hospital in 
St. Petersburg, Florida, the same day.  Mr. W. concluded:

The autopsy shows that he had a defective 
heart since birth, but if during those 
last few months in the army he would have 
been examined and properly treated 
instead of the double doses of castor oil 
for the goof-off his condition might not 
have been so near fatal at the age of 
twenty one.

The evidence that has been added to the claims file since the 
March 1963 rating decision includes statements from the 
appellant, the veteran's doctors, and the veteran's 
coworkers.  In written statements submitted in 1998 through 
2000, and in an April 1999 hearing at the RO, the appellant 
asserted that the veteran never should have been admitted to 
service.  She asserted that the veteran's heart disorder was 
aggravated during his service, and that the aggravation of 
the heart disorder during service contributed to causing his 
death.  In 1998, she submitted letters from two of the 
veteran's doctors.  Sanford E. Elton, M.D., wrote that he had 
treated the veteran from October 1961 until May 1962, with 
diagnoses of severe congestive heart failure and ventricular 
fibrillation.  Willis W. Harris, M.D., wrote that he had 
treated the veteran from 1946 to 1962, although he no longer 
had treatment records from that period.  In June and July 
2000, Mr. S. D. and Mr. R. P. each wrote that he had worked 
with the veteran for several years, and that the veteran had 
been in bad health.

The evidence submitted since the March 1963 rating decision 
does not provide significant information that was not 
available prior to that decision.  The appellant has 
continued the assertion, previously expressed in the 
statement from the veteran's brother, that the veteran's 
heart disorders were aggravated during service.  The letters 
from the veteran's doctors indicate that the veteran had 
medical treatment, and that he had the heart disorders that 
were noted the medical records considered in 1963.  The 
statements from the veteran's coworkers reiterate that the 
veteran was in poor health.  The newly submitted evidence 
provides restatements of the veteran's poor health and heart 
disorders, and additional lay assertions that his heart 
disorders were aggravated by his service.  The Board find 
that the new evidence is cumulative and redundant, and thus 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the 
evidence added since the previous denial in 1963 does not 
constitute new and material evidence, and the appeal to 
reopen the claim is denied.


ORDER

New and material evidence to reopen a previously denied claim 
has not been submitted; the appeal is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

